DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Application filed April 13, 2021 is presented for examination. Claims 1-6 are pending. Claim 1 is an independent claim. This office Action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,994. Although the claims at issue are not identical, they are not patentably distinct from each other since the patent and the application are claiming common subject matter, as follows: a first driving transistor initialized to a voltage of a first initialization power supply; and a second pixel area comprising second pixels, wherein each second pixel comprises a second driving transistor initialized to a voltage of a second initialization power supply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (Hereinafter “Yu”) US Patent Application Publication No. 2010/0231496 in view of Shin et al. (Hereinafter “Shin”) US Patent Application Publication No. 2010/0164928, in further view of Kimura et al. (Hereinafter “Kimura”) US Patent Application Publication No. 2013/0027282.

Referring to claim 1, Yu teaches a display device [ab; 100 of fig. 2] comprising:
a first pixel area comprising first pixels [138 of fig. 5, 8] and a second pixel area comprising second pixels [140 of fig. 5, 8], and wherein the first pixel area and the second pixel area have different widths [the first data segments 138 of the pixel data rows 134 of this example have different lengths, 0039; 138, 140 of fig. 8].

Shin teaches that each first pixel comprises a first driving transistor initialized to a voltage of a first initialization power supply and each second pixel comprises a second driving transistor initialized to a voltage of a second initialization power supply [ab; 0012-0013; 0030; 0072-0079], wherein the first initialization power supply and the second initialization power supply are set to different voltages [two microshutter electrodes with different voltages from each other, see ab; 0038-0040; 0059-0060; 195-1 to 195-4 of fig. 7]. 
It would have been obvious to one of ordinary skill in the art to add the feature of Shin to the system of Yu as an essential means to apply different voltages such that gray display according to the voltages is possible. 
Neither Yu nor Shin teaches power supply lines, wherein power supply lines are positioned at one side of a peripheral area of the first and the second pixel areas.
Kimura teaches power supply line, wherein the power supply line is positioned at one side of a peripheral area of first and second pixel areas [power lines 208 of fig. 40, 0132-0133 are formed the wire 2102 to the pixel portion 106 of fig. 21, 0186-0187, 0133].
It would have been obvious to one of ordinary skill in the art to add the feature of Kimura to the Yu-Shin’s system as an essential means to prevent the decreasing the resistance of a power supply line and suppressing a voltage drop in the power supply line.

Referring to claim 2, Yu, Shin and Kimura teach the invention substantially as claimed, wherein the first voltage and the second voltage are supplied to the power supply line at different times [Yu, 0010; 0027; 0032-0036]. 
Referring to claim 3, Yu, Shin and Kimura teach the invention substantially as claimed, wherein the first voltage is supplied to the power supply line during a period in which the first driving transistors are initialized, and the second voltage is supplied to the power supply line during a period in which the second driving transistors are initialized [Shin, L1 and L2 of fig. 7-8; two microshutter electrodes with different voltages from each other, see ab; 0038-0040; 0059-0060; 195-1 to 195-4 of fig. 7]. 
Referring to claim 4, Yu, Shin and Kimura teach the invention substantially as claimed, wherein the first pixel area has a first width in a direction substantially parallel to a scan line extending in the first pixel area and the second pixel area has a second width in the direction, and wherein the first width is different from the second width [Shin, W2<W1 of fig. 7; Kimura, different wide length of fig. 67].
Referring to claim 5, Yu, Shin and Kimura teach the invention substantially as claimed, wherein the first width is greater than the second width [Shin,191-1 > 191-2 of fig. 7]. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUY N PARDO/Primary Examiner, Art Unit 2691